Name: Commission Regulation (EEC) No 33/81 of 1 January 1981 laying down traditional measures in respect of intervention buying in of beef in Greece
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 . 1 . 81 Official Journal of the European Communities No L 2 /29 COMMISSION REGULATION (EEC) No 33/81 of 1 January 1981 laying down traditional measures in respect of intervention buying in of beef in Greece short ; whereas intervention buying-in prices for beef can therefore not be fixed for the first months of 1981 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal , HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Greece ('), and in particular Article 73 ( 1 ) thereof, Whereas Council Regulation (EEC) No 805 /68 (2), as last amended by Regulation (EEC) No 2966/ 80 (5 ), provides that the prices for beef bought in by intervention agencies are to be fixed by adjusting the intervention price by a coefficient calculated on the basis of data recorded on the representative markets of the Member States for a certain period ; Whereas Greece is to accede to the Community on 1 January 1981 ; whereas prices will be recorded on its representative markets only as from that date ; whereas it will therefore be impossible to fix the coefficients provided for in Article 6 of Regulation (EEC) No 805 /68 since the reference period is too Notwithstanding Article 6 ( 1 ) and (2 ) of Regulation (EEC) No 805 /68 , the coefficients and buying-in prices provided for in those paragraphs shall not be fixed for Greece for the first quarter of 1981 . Article 2 This Regulation shall enter into force on 1 January 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 1 January 1981 . For the Commission The President Roy JENKINS (') OJ No L 291 , 19 . 11 . 1979 , p . 17 . O OJ No L 148 , 28 . 6 . 1968 , p . 24 . O OJ No L 307 , 18 . II . 1980 , p . 5 .